SEPARATE OPINION.
MARSHALL, J.
I concur in the foregoing opinion, and believe it is the only proper conclusion under the circumstances disclosed by this record, especially in view of the opinion in this case on former appeal, but in my judgment that opinion was erroneous in holding that the issue of fraud in the procurement of the release could not be raised in a reply to the answer setting up- the release. In my opinion release is an affirmative defense, and when pleaded by a defendant the plaintiff can meet it in the reply by a plea of fraud in its procurement, and this is the rule prescribed by sees. 2042 and 2052, R. S. 1889. The plaintiff may anticipate an affirmative defense of release by a count in his petition setting out the fraud in its procurement and asking its cancellation, but should not be requir ed to do so, nor should a plaintiff be reverted to a separate bill in equity for such purpose, for the whole question can, logically, be determined, when the release is pleaded by the defendant, if it is pleaded, by an issue of fraud raised by the reply, and tried by the chancellor, before the action at law is tried. Ror these reasons I think the opinion on former appeal was incorrect in not so holding, and in requiring the plaintiff to resort to a proceeding in equity or to amend her petition.
Gantt, O. J., Si-ierwood and Be,ace, JJ., concur herein.